The opinion of the court was delivered, by
Read, J.
— By an Act of Assembly, passed 11th April 1861, the governor was authorized to appoint an inspector of domestic distilled liquors for the county of Allegheny, whose duties and compensation shall be the same as those of the inspector of domestic distilled liquors for the city and county of Philadelphia. By an Act of the 5th of April 1862, it is made the duty of the said inspector to gauge and mark all casks or barrels containing oil of any kind, whether crude or refined, manufactured, refined, sold, or offered for sale in said county, outside of the city of Pittsburgh, in the same manner and subject to the same regulations as now required by law in relation to gauging and marking casks containing domestic distilled spirits; for which service he shall be entitled to receive a fee of five cents per cask or barrel so gauged. It was also made his duty, on the first Monday of *274July 1862, and quarterly thereafter, to report to the county controller of said county the quantity'of spirits inspected and the number of casks of oil and spirits gauged within said county, outside of said city, for the preceding quarter, together with a correct sworn statement of the fees received for the same; and to pay to the county treasurer, for the use of said county, one-third of all the fees so received by him; and any failure to comply with the provisions of this section shall be deemed a misdemeanor, and shall be punishable by fine not exceeding one thousand dollars, or imprisonment in the county jail for a term not exceeding six months, or both. It is also made his duty to appoint from time to time such number of competent persons to act as deputy inspectors as may be required, and the persons so appointed shall take the same oath, and be liable to the same restrictions and penalties as the said inspector. The deputies are not to make the report as above required, nor is it intended to relieve the inspector from any of the duties and penalties above described. The provisions and penalties of the Act relative’to inspectors of 15th April 1835, and its supplements, are extended to the county of Allegheny.
It is clear then that the entire compensation of the' inspector in performing the public duty of gauging and marking casks or barrels containing oil, consists of the fee of five cents received per cask or barrel so gauged. Of these fees and of those received for spirits inspected he is obliged every quarter to make report to the county controller, with a correct sworn statement of the same, and to pay to the county treasurer, for the use of the county of Allegheny, one-third of all the fees received by him ; and for any failure so to do, he is punishable by fine or imprisonment, or both. He is also obliged to appoint deputies to act as deputy inspectors, and of course to pay them out of the fees so received.
To faithfully discharge, therefore,.the duties of his office, it is absolutely necessary that the fees for the services thus rendered under an imperative act of the legislature should be paid directly to the inspector, and neither the person paying nor any third person should be permitted to prevent their collection and payment. Any other construction must defeat the execution of this act, for it- not only interferes with the necessary compensation to the officer, and also with that of his deputies, whom he is bound to appoint and employ, but also with the revenue from these fees, intended to be derived by the county of Allegheny, and the accounts he is directed to furnish to the county controller, and the quarterly payments to the county treasurer.
The same policy which protects the fees due to- a juror, money levied by a sheriff or constable upon an execution, money in the *275hands of a prothonotary and of a justice of the peace, money held by the treasurer of a board of school directors or by a supervisor of a state canal or railroad, and the pay of seamen and soldiers and officers of the army and navy in the hands of the paymaster, must equally prevent the attachment of the fees payable to the inspector in the case before us.
In so deciding, we carry out the intention of the Act of 1862; for if the incumbent of this office is indebted in his individual capacity, all the ordinary modes of proceeding are open to his creditors; but they cannot be permitted practically to obstruct, hinder, or molest him in the execution of his duties. This makes it unnecessary to consider whether his compensation is covered by the word salary in the proviso to the 5th section of the Act of 15th April 1845, although it is clearly within the spirit.
Judgment reversed.